Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keen et al. (US Pub. No. 2014/0282684 A1) in view of Wildern et al. (US Pub. No. 2013/0080218 A1).
As to claim 1, Keen shows a system 400 for real-time distribution of an interactive media content to a user device (PED 430, Fig. 11 and para. 168) comprising: a. a server system 156 having a computer processor 158 and a computer memory 155 (Fig. 1 and paras. 97 and 156), the computer memory storing the interactive media content (common data/video/web content data, for example, Fig. 1 and paras. 97, 109 and 119) and accessible to the server system (paras. 97 and 156); b. a machine-readable tag (NFC/RFID tag) encoding an address identifiable by the server system (i.e. a particular seat, paras. 289 and 290), said machine-readable tag secured within a vehicle (para. 285); and c. wherein the computer memory of the server system stores executable code that, when executed, enables the server system to perform a process that comprises the following steps: i. receiving a request from the user device (Fig. 11 and paras. 168 – 173), the request generated in response to scanning the machine-readable tag with the user device (para. 291); iii. selecting, from the stored interactive media content, interactive media content that is synchronized with the determined current geolocation of the user device (Fig. 5 and paras. 113 and 114); and iv. distributing, in real time, the selected interactive media content (Fig. 5 and paras. 113 and 114) via a universal resource locator (URL) (i.e. webpage data, Fig. 4 and para. 108) to the user device (paras. 293 and 305).
Keen does not show using the address encoded in the machine-readable tag to determine a current geolocation of the user device.
Wildern shows using an address encoded in a machine-readable tag to determine a current geolocation of a device (Fig. 4A and para. 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Keen with those of Wildern because designing the system in this way allows the device to prevent an unauthorized party from redistributing the tag symbol (para. 44).
As to claim 2, Keen shows that the server system performs the following additional steps: d. after distributing the selected interactive media content to the user device, updating the geolocation of the user device (Fig. 5 and paras. 113 and 114); and e. if the updated geolocation is different from the current geolocation, selecting the interactive media content so that it is synchronized with the updated geolocation (Fig. 5 and paras. 113 and 114).
As to claim 3, Keen shows that updating the geolocation of the user device includes receiving a subsequent request from the user device (Fig. 11 and paras. 168 – 173) and determining the updated geolocation (Fig. 5 and paras. 113 and 114).
Keen does not show using the address encoded in the machine-readable tag to determine a current geolocation of the user device.
Wildern shows using an address encoded in a machine-readable tag to determine a current geolocation of a device (Fig. 4A and para. 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Keen with those of Wildern because designing the system in this way allows the device to prevent an unauthorized party from redistributing the tag symbol (para. 44).
As to claim 4, Keen shows that the address encoded in the machine-readable tag includes a tag identifier (paras. 289 and 290).
As to claim 5, Keen shows that the server system performs the following additional steps: d. receiving a destination location of the vehicle (Fig. 6 and paras. 114 and 115); and e. wherein selecting the interactive media content includes selecting interactive media content that is synchronized with both the current geolocation and the destination location (Figs. 5 and 6 and paras. 114 and 115).
As to claim 6, Keen shows a display screen integral with the vehicle (para. 285), the display screen displaying content (Figs. 5 and 6 and paras. 114 and 115), and wherein the selected interactive media content relates to the content being displayed on the display screen (Figs. 5 and 6 and paras. 114 and 115).
As to claim 7, Keen shows that a display screen integrated into the vehicle is displaying a live event and the selected interactive media content is synchronized with the live event (Fig. 5 and paras. 113 and 114).	
As to claim 8, Keen shows a system 400 for providing an interactive mobile content to a user device (PED 430, Fig. 11 and para. 168) based upon a geolocation of a vehicle (Fig. 5 and paras. 113 and 114), the system comprising: a. a server system 156 having a computer processor 158 and a computer memory 155 (Fig. 1 and paras. 97 and 156), the computer memory storing the interactive mobile content (common data/video/web content data, for example, Fig. 1 and paras. 97, 109 and 119) accessible to the server system (paras. 97 and 156); b. a machine-readable tag (NFC/RFID tag) encoded with an address that includes a unique tag identifier (i.e. a particular seat, paras. 289 and 290), the encoded address identifiable by the server system (para. 289 and 290), the machine-readable tag situated in the vehicle (para. 285); and c. wherein the computer memory of the server system stores executable code that, when executed, enables the server system to perform a process that comprises the following steps: i. receiving a request from the user device (Fig. 11 and paras. 168 – 173), the request generated in response to scanning the machine-readable tag with the user device (para. 291); iii. selecting the interactive mobile content that is associated with the current geolocation or a destination location of the vehicle (Figs. 5 and 6 and paras. 113 – 115) and providing to the user device (paras. 293 and 305), via a uniform resource locator (URL) (i.e. webpage data, Fig. 4 and para. 108), a selected interactive mobile content (Fig. 5 and paras. 113 and 114); and iv. in response to detecting a change in the current geolocation or the destination location of the vehicle, updating the selected interactive mobile content (Fig. 5 and paras. 113 and 114).
Keen does not show based on the unique tag identifier, determining a current geolocation or a destination.
Wildern shows based on the unique tag identifier, determining a current geolocation (Fig. 4A and para. 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Keen with those of Wildern because designing the system in this way allows the device to prevent an unauthorized party from redistributing the tag symbol (para. 44).
As to claim 9, Keen shows that the server system performs the following additional steps: d. providing a media content based on the current geolocation of the vehicle (Fig. 5 and paras. 113 and 114) to a display screen mounted in the vehicle (para. 285); e. synchronizing the selected interactive mobile content with the media content (Fig. 5 and paras. 113 and 114); and f. responsive to commands in real time, transmitting the synchronized, selected interactive mobile content to the user device (Fig. 5 and paras. 113, 114, 293 and 305).
As to claim 10, Keen shows that the selected interactive mobile content includes a user-generated feedback regarding real-time actions within the vehicle (Figs. 5 and 6 and paras. 113 and 114).
As to claim 13, Keen shows that the machine-readable tag includes a near-field communication (NFC) code tag (paras. 289 and 290).
As to claim 14, Keen shows that the server system performs the following additional steps: d. providing the interactive mobile content by generating the selected interactive mobile content in a format for use in a mobile application (paras. 293 and 305); and e. transmitting the mobile application and the desired content to the user device (paras. 293 and 305).
As to claim 15, Keen show that the machine-readable tag is situated on a seat in the vehicle in the form of a printed code or a displayed code that is displayed on a display screen (paras. 285 and 289 – 291).
As to claim 16, Keen shows that updating the selected interactive mobile content includes selecting interactive mobile content that relates to the changed geolocation (Fig. 5 and paras. 113 and 114).
As to claim 17, Keen shows a method comprising: a. accessing information from a machine-readable tag (NFC/RFID tag) by scanning said machine-readable tag (paras. 289 and 290) with a user device (PED 430, Fig. 11 and para. 168) wherein the machine-readable tag is mounted within a vehicle (para. 285); c. selecting an interactive media content based upon the real-time geolocation (Fig. 5 and paras. 113 and 114); d. delivering the interactive media content (Fig. 5 and paras. 113 and 114) to the user device (paras. 293 and 305) via a uniform resource locator (URL) (i.e. webpage data, Fig. 4 and para. 108); e. responsive to detecting a change in the real-time geolocation of the user device, selecting an alternative interactive media content based upon the changed geolocation of the user device (Fig. 5 and paras. 113 and 114); and f. delivering the alternative interactive media content to the user device (Fig. 5 and paras. 113 and 114).
Keen does not show determining a real-time geolocation of a user device based upon information obtained from the machine-readable tag.
Wildern shows using an address encoded in a machine-readable tag to determine a current geolocation of a device (Fig. 4A and para. 44).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Keen with those of Wildern because designing the system in this way allows the device to prevent an unauthorized party from redistributing the tag symbol (para. 44).
Allowable Subject Matter
Claims 11, 12 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627